[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#108)
"Although the moving party has the burden of presenting evidence that shows the absence of any genuine issue of material fact, the opposing party must substantiate its adverse claim with evidence disclosing the existence of such an issue." Haesche v.Kissner, 229 Conn. 213, 217, 640 A.2d 89 (1994). "The existence of the genuine issue of material fact must be demonstrated by counter affidavits and concrete evidence." 2830 Whitney AvenueCorp. v. Heritage Canal Development Associates. Inc.,33 Conn. App. 563, 567, 636 A.2d 1377 (1994).
In the present case, the plaintiff fails to submit any evidence or counter-affidavits to rebut the statement of the defendant's employee. According to the defendant's employee's affidavit, the bus was proceeding at the posted speed limit when another vehicle cut directly in front of it. The driver was required to stop suddenly to avoid a collision. In absence of proof to the contrary, the defendant's employee did not act negligently. The motion for summary judgment is granted.
KARAZIN, J.